Citation Nr: 1035415	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the Veteran's 30 percent 
disability rating for his PTSD.

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO (Video Conference 
hearing).  A copy of this transcript is associated with the 
record.

The Board notes that additional documents were submitted after 
the issuance of the April 2010 supplemental statement of the 
case.  The submission of such evidence was accompanied by a 
waiver of RO consideration dated later in July 2010.  38 C.F.R. § 
20.1304(c) (2009).


FINDING OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by deficiencies in work, judgment, thinking, family 
relations, and mood, as manifested by altercations with co-
workers, difficulty with concentration, emotional distancing, 
insomnia, and depression, as well as panic attacks which occur up 
to 3 to 4 times per week, nightmares, and suicidal ideation.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no greater, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Letters dated January 2008 and September 2008, provided to the 
Veteran before the August 2008 rating decision and the February 
2009 statement of the case, respectively, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since 
they informed the Veteran of what evidence was needed to 
establish his claim, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was provided 
with such notice in January 2008.  

The Federal Circuit has held that VA's duty to notify, codified 
at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  VA has obtained the Veteran's 
service treatment records, VA treatment records, and available 
private treatment records.  The Veteran also provided testimony 
at a hearing on appeal before the undersigned Veterans Law Judge 
in support of the benefits sought.  

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary. 
 
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

Analysis:  A Disability Rating in Excess of 30 Percent for PTSD

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 
4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  Id.  

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran contends in his January 2008 claim that he is having 
problems with depression, anxiety, and panic attacks; he further 
noted that his medication was increased, and he must be seen by a 
doctor every two months.  In a February 2008 letter, the Veteran 
wrote that he has constant anxiety and sleep problems, panic 
attacks 2 to 3 times a week, increased nightmares and flashbacks, 
and problems with his supervisor at work; he also stated that he 
prefers to be isolated from people.

In his September 2008 notice of disagreement, the Veteran 
reported that he has panic attacks at least 3 times a week, 
flashbacks to and nightmares of his service in Vietnam, sleep 
limited to 3 or 4 hours per night, depression, memory problems, 
difficulty in crowds, and suicidal ideation.  He also stated that 
when a coworker came up behind him-at a job at which the Veteran 
has worked for 32 years-he hit his coworker and "busted his 
nose."

The Veteran asserted that there were multiple errors in the 
February 2009 statement of the case in his March 2009 substantive 
appeal.  Specifically, he argued that his depressed moods, 
anxiety, suspiciousness, and panic attacks occur more often than 
once a week.  He also reported that his memory loss is more 
severe than mild forgetting of daily tasks and appointments.  The 
Veteran also stated that his sleeping problems are unrelated to 
his shift work, and that he has suicidal ideations.  In December 
2009, in response to a November 2009 supplemental statement of 
the case, the Veteran stated that his panic attacks occur 3 to 4 
times a week on average; he also described his memory loss as 
"abnormal and getting worse."  The Veteran added that he had 
"turned down jobs because of the fear of my panic attacks and 
memory issues and further fear that if I do something wrong [or] 
forget to do something, people could get hurt or even die due to 
me and I just could not handle that kind of burden."

During the pendency of his claim, in January 2008, the Veteran 
told his treating VA clinician that his anxiety and sleeping 
problems were getting worse, that he was sleeping for 3 hours per 
night, and that he was experiencing panic attacks 3 times per 
week.  The Veteran also reported having nightmares, flashbacks, 
and difficulty with crowds.  He also admitted to having hit some 
of his younger colleagues who "like to slip up on him and 
startle him" at work.

VA provided the Veteran with a compensation and pension (C&P) 
examination of his PTSD in March 2008.  The Veteran described 
engaging in episodes of physical violence at his work.  He 
reported getting 3.5 to 4 hours of "restful sleep" per night, 
and further noted that his sleep cycle is often disrupted with 
nightmares.  The Veteran reported having lost 6 weeks of work 
time over the past 12 months as a result of his difficulties with 
being around people and his temper.  At the time of the 
examination, the Veteran denied having suicidal or homicidal 
thoughts; he also denied having any hallucinations or ritualistic 
behavior.  The VA examiner noted the Veteran's outpatient 
treatment for PTSD since 2005; she also noted that the Veteran 
has not been hospitalized for his PTSD.  The examiner recorded 
that the Veteran takes Clonazepam for his anxiety, which has 
drowsiness as a side effect.  On examination, the Veteran had a 
constricted affect and depressed mood.  He had intact orientation 
to person, time, and place.  He understood the outcome of his 
behavior, and also understood that he has a problem.  The Veteran 
had normal remote memory, and mildly impaired recent and 
immediate memory.  The VA examiner diagnosed the Veteran with 
PTSD, and assigned a GAF score of 45.  She opined that the 
Veteran does not have total occupational and social impairment 
due to his PTSD.  She further opined that the Veteran has PTSD 
signs and symptoms which result in deficiencies in work, 
judgment, thinking, family relations, and mood, including 
problems with temper, startle reaction, and getting along with 
co-workers, difficulty concentrating, emotional distancing, 
anxiety, and depression.

At his July 2010 hearing before the Board, the Veteran reported 
that his PTSD symptoms include panic attacks 3 to 4 times per 
week, which involve stomach discomfort, sweating, chest pains, 
and bowel problems.  Id. at pp. 8-9.  He noted that he has 
contemplated suicide.  Id. at p. 11.  The Veteran stated that he 
does not like to be around large crowds or noise, and leaves 
family gatherings early as a result.  Id. at pp. 6, 10.  The 
Veteran also stated that "I try to avoid the news of Iraq and 
Afghanistan."  Id. at p. 6.  He noted that some of his 
medications for his PTSD cause him to feel drowsy.  Id. at p. 5.  
He further noted that he gets 3 to 4 hours of sleep on "a good 
night."  Id. at p. 6.  The Veteran stated that he sees a VA 
psychiatrist every 2 to 3 months.  Id. at p. 7.  He denied any 
hospitalizations for his PTSD.  Id. at pp. 9-10.

With respect to the effects of his PTSD on his employment, the 
Veteran recounted that when a "young guy" at work "poked me in 
the ribs...I turned around and busted him [and]...bloodied his nose.  
I've hit different people on different occasions....[The Veteran's 
colleagues] think it's funny because then they like to slip up 
behind you and drop stuff on the metal floor or poke you in the 
ribs to see the reaction."  Id. at p. 5.  The Veteran also noted 
that he passed up an opportunity for a promotion at work because 
of the additional stress associated with the position.  Id. at 
pp. 5-6.  The Veteran stated that has been able to maintain full-
time employment at the same job for approximately 29 years, 
although he has missed some days from work as a result of his 
PTSD.  Id. at pp. 11-12.

A private psychologist, S.B. Justice, PhD, evaluated the 
Veteran's psychiatric condition in August 2009.  She noted that 
she had read several reports from his medical files, as well as a 
prior report from VA.  She found that the Veteran was oriented in 
all spheres, but had circumstantial and idiosyncratic thinking.  
The Veteran denied any suicidal or homicidal ideation.  He 
reported experiencing nightmares, some of which included 
incidents from his service in Vietnam.  He also reported having 
limited socializing, no hobbies, memory deficits, flashbacks, 
panic attacks, and survivors' guilt.  He again stated that he has 
hit people who sneak up on him.  The psychologist diagnosed the 
Veteran with severe and chronic PTSD, and assigned a GAF score of 
35.

The Veteran's VA treatment records, current through June 2010, 
show that he continues to receive regular psychiatric treatment 
and medications from VA clinicians for his PTSD symptoms 
described above.  The Veteran's treating clinicians have assigned 
GAF scores for his PTSD of 60 in March 2009, 58 in January 2010, 
58 and 55 in March 2010, and, most recently, 52 in June 2010.  
The Veteran told his VA clinician in March 2010, and again in May 
2010, that he intends to retire due to age in 2011.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA and private clinicians are so 
qualified, their medical findings constitute competent medical 
evidence.

Based on a review of the foregoing, the Board finds that from the 
pendency of this appeal, the evidence supports a grant of 70 
percent for the Veteran's PTSD symptoms.  In this regard, the 
Board notes that the VA examiner's report of the Veteran's 
psychiatric deficiencies correlates with the rating criteria for 
a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The evidence, which includes the VA treatment records from the 
date of the claim through June 2010, as well as a VA examination 
report dated March 2008 and a private report dated August 2009, 
generally show that the Veteran has PTSD signs and symptoms which 
result in deficiencies in work, judgment, thinking, family 
relations, and mood, including problems with temper, startle 
reaction, and getting along with co-workers, difficulty 
concentrating, emotional distancing, anxiety, and depression.  
Significantly, the Veteran has reported resorting to physical 
violence in the workplace when intentionally startled by his 
younger colleagues.  The Veteran has noted that he has missed 6 
weeks of work time over the past 12 months as a result of his 
difficulties with being around people and his temper.  He has 
also reported having panic attacks which occur up to 3 to 4 times 
per week, nightmares of his service in Vietnam, and suicidal 
ideation.  As noted above, the Veteran's GAF scores during the 
pendency of his appeal have ranged from 35 to 60, with the most 
recent rating being 52.  Thus, the Board finds that the evidence 
of record more nearly approximates the criteria for a 70 percent 
rating for the entire appellate period.  38 C.F.R. § 4.7.

The evidence of record does not warrant an even higher rating.  
38 C.F.R. § 4.7.  The Veteran has not demonstrated total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

Although the Veteran has persistent danger of hurting others, the 
Board finds that this characteristic is outweighed by the more 
numerous characteristics associated with a 70 percent disability 
rating.  38 C.F.R. § 4.1. 

The Board finds that the evidence supports a 70 percent 
disability rating for the entire appeal period, for the Veteran's 
PTSD, under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.130.  
Based upon the guidance of the Court in Hart, 21 Vet. App. 505 
(2007), the Board has considered whether staged ratings are 
appropriate; however, in the present case, the Veteran's symptoms 
met the criteria for a 70 percent disability rating throughout 
the course of the period on appeal, and, as such, staged ratings 
are not warranted.

The Board has also considered the issue of whether the Veteran's 
PTSD presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  
See 38 C.F.R § 3.321(b)(1) (2009).  

In this case, there is no evidence that the Veteran's service-
connected disability has either resulted in frequent 
hospitalizations or marked interference with employment.  The 
extent of interference with employment is discussed extensively 
above, and does not extend beyond the level of disability 
reflected in the 70 percent rating.  Furthermore, the Veteran has 
testified in July 2010 that he has not been hospitalized for his 
PTSD.  Id. at pp. 9-10.


ORDER

A disability rating of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


